PER CURIAM:
Travis Le-Ron Carrington appeals the district court’s order denying his motion for sentence reduction pursuant to Amendment 706. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Carrington, No. 3:00-cr-00388-JRS-2 (E.D. Va. Jan 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.